IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10057
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                    SCOTT CHRISTOPHER TRAYLOR,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:99-CR-23-03
                      --------------------
                        January 12, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Scott Christopher Traylor appeals his sentence following a

guilty-plea conviction for: 1) conspiracy to defraud the United

States; 2) uttering a counterfeit security and aiding and abetting;

3) interstate transportation of a stolen vehicle and aiding and

abetting; and 4) uttering a fictitious security with intent to

defraud and aiding and abetting.   Traylor argues that the district

court erred in increasing his offense level for obstruction of

justice pursuant to U.S.S.G. § 3C1.1, and in denying him an offense



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
level     reduction   for    acceptance        of   responsibility   pursuant   to

U.S.S.G. § 3E1.1.

      The district court properly based its finding of obstruction

of justice on a combination of Traylor’s actions.                      See United

States v. Bethley, 973 F.2d 396, 402 (5th Cir. 1992) (affirming

finding of obstruction of justice based on a combination of the

defendant’s actions).         At the time of his first arrest, Traylor

knew that an arrest warrant had been issued for him when he

supplied the     false      name,    under     which   he   had   committed   other

offenses, and a false driver’s license.                At the time of his second

arrest, Traylor previously had been in custody and “felt there was

a mistake with the release,” but proceeded to flee on foot from the

authorities.

      “Obstructive conduct can vary widely in nature, degree of

planning, and seriousness,” and “the conduct . . . is not subject

to precise definition.”             U.S.S.G. § 3C1.1, comment. (n.3).           In

light of the record as a whole, the district court’s finding of

obstruction of justice was not clearly erroneous. See Bethley, 973

F.2d at 402; see also United States v. Mondello, 927 F.2d 1463,

1466-67 (9th Cir. 1991) (affirming finding of obstruction of

justice when defendant had already been arrested and was told he

was   a   suspect,    but    played    a   cat-and-mouse      game   of   avoiding

authorities prior to his final arrest).

      Traylor’s assertion that he was entitled to an offense level

reduction for acceptance of responsibility similarly is without

merit.     Traylor does not argue, and the record does not indicate,


                                           2
that this is an extraordinary case in which adjustments for both

obstruction of justice and acceptance of responsibility would be

appropriate.     U.S.S.G. § 3E1.1, comment. (n.4); see United States

v. Ayala, 47 F.3d 688, 691 (5th Cir. 1995).

     Accordingly, the district court’s judgment is

     AFFIRMED.




                                   3